


109 HR 6165 IH: Training Responders for

U.S. House of Representatives
2006-09-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		109th CONGRESS
		2d Session
		H. R. 6165
		IN THE HOUSE OF REPRESENTATIVES
		
			September 25, 2006
			Mr. Barrow introduced
			 the following bill; which was referred to the
			 Committee on Transportation and
			 Infrastructure
		
		A BILL
		To improve the safety of transporting hazardous materials
		  by rail and provide training and resources for first responders to protect
		  communities from incidents involving the transportation of hazardous
		  materials.
	
	
		1.Short title;
			 Findings
			(a)Short
			 titleThis Act may be cited
			 as the Training Responders for
			 Accidents and Improving Notification Act or the
			 TRAIN Act.
			(b)FindingsCongress
			 makes the following findings:
				(1)Railroads move
			 about 1,700,000 carloads of hazardous materials annually, about 6 percent of
			 total freight rail traffic.
				(2)While the vast
			 majority of shipments arrive safely at their destination, serious incidents
			 involving these materials have the potential to cause widespread disruption or
			 injury.
				(3)On
			 January 6, 2005, northbound Norfolk Southern freight train 192, while traveling
			 47 miles per hour through Graniteville, South Carolina, encountered an
			 improperly lined switch that diverted the train from the main line onto an
			 industry track, where it struck the unoccupied, parked train P22.
				(4)The collision
			 derailed two locomotives and 16 of the 42 freight cars of train 192, as well as
			 the locomotive and one of the two cars of train P22.
				(5)Among the derailed
			 cars from train 192 were 3 tank cars containing chlorine, one of which was
			 breached, releasing chlorine gas.
				(6)The
			 train engineer and 8 other people died as a result of chlorine gas inhalation.
			 More than 500 people who suffered from respiratory difficulties were taken to
			 local hospitals. Of these, 75 were admitted for treatment. Because of the
			 chlorine release, about 5,400 people within a 1-mile radius of the derailment
			 site were evacuated for several days. Total damages exceeded $6,900,000.
				(7)The National
			 Transportation Safety Board determined that the probable cause of the collision
			 and derailment was the failure of the crew of train 192 to return a main line
			 switch to the normal position after the crew completed work at an industry
			 track.
				(8)Contributing to the
			 failure was the absence of any feature or mechanism that would have reminded
			 crewmembers of the switch position and thus would have prompted them to
			 complete this final critical task before departing the work site.
				(9)As a result of the
			 accident investigation, the National Transportation Safety Board made safety
			 recommendations to the Federal Railroad Administration.
				(10)It is appropriate
			 for the Federal Railroad Administration to implement the National
			 Transportation Safety Board’s recommendations, as improperly lined switches is
			 the leading cause of human factor-caused accidents.
				2.Implementation of
			 NTSB recommendationsNot later
			 than 12 months after the date of enactment of this Act, the Secretary of
			 Transportation shall issue regulations that implement the following
			 recommendations contained in the National Transportation Safety Board’s
			 railroad accident report entitled Collision of Norfolk Southern Freight
			 Train 192 With Standing Norfolk Southern Local Train P22 With Subsequent
			 Hazardous Materials Release at Graniteville, South Carolina, adopted
			 November 29, 2005:
			(1)Regulations that
			 require, along mail lines in nonsignaled territory, railroads to install an
			 automatically activated device, independent of the switch banner, that will,
			 visually or electronically, compellingly capture the attention of employees
			 involved with switch operations and clearly convey the status of the switch
			 both in daylight and in darkness.
			(2)Regulations that
			 require railroads, in nonsignaled territory and in the absence of switch
			 position indicator lights or other automated systems that provide train crews
			 with advance notice of switch positions, to operate those trains at speeds that
			 will allow them to be safely stopped in advance of misaligned switches.
			(3)Regulations that
			 require railroads to implement operating measures, including positioning tank
			 cars toward the rear of trains and reducing speeds through populated areas, to
			 minimize impact forces from accidents and reduce the vulnerability of tank cars
			 transporting chlorine, anhydrous ammonia, and other liquefied gases designated
			 as poisonous by inhalation.
			(4)Regulations that
			 require railroads to provide emergency escape breathing apparatus for all
			 crewmembers on freight trains carrying hazardous materials, along with
			 appropriate training for such crewmembers on how to use the apparatus.
			3.Emergency
			 responder grants
			(a)AmendmentPart
			 B of subtitle V of title 49, United States Code, is amended by adding at the
			 end the following new chapter:
				
					225Emergency
				responder grants
						
							Sec.
							22501. Emergency responder
				  grants.
						
						22501.Emergency
				responder grants
							(a)GrantsThe
				Secretary of Transportation shall make grants to fire departments for costs
				incurred in the conduct of activities to respond to incidents involving the
				transportation of hazardous materials by rail, including costs of—
								(1)airborne chemical
				detection equipment;
								(2)air hazard
				detection equipment;
								(3)chemical
				identification kits;
								(4)fire suppression
				and decontamination equipment;
								(5)hazardous material
				response vehicles;
								(6)patient extraction
				equipment;
								(7)personal
				protective gear;
								(8)radiological
				response equipment, such as detectors; and
								(9)turnout gear and
				spare turnout gear.
								(b)Authorization of
				appropriationsThere are authorized to be appropriated to the
				Secretary $20,000,000 to carry out this section. Amounts appropriated pursuant
				to this subsection shall remain available until
				expended.
							.
			(b)Conforming
			 amendmentThe table of chapters for subtitle V of title 49,
			 United States Code, is amended by adding after the item relating to chapter 223
			 the following new item:
				
					
						225.EMERGENCY RESPONDER
				  GRANTS22501
					
					.
			4.Emergency
			 responder training standardsSection 5116(b)(1) of title 49, United
			 States Code, is amended—
			(1)by striking
			 States and Indian tribes and inserting States, Indian
			 tribes, and nonprofit public sector employee organizations; and
			(2)by adding at the
			 end the following: To the extent that such grants are used to train
			 emergency responders, such training shall ensure that emergency responders have
			 the ability to protect nearby persons, property, and the environment from the
			 effects of accidents or incidents involving the transportation of hazardous
			 material, in accordance with existing regulations..
			5.Information on
			 hazardous materials shippedNot later than 3 months after the date of
			 enactment of this Act, the Secretary of Transportation shall issue final rules
			 requiring railroads to inform local communities through which they transport
			 hazardous materials of the types of hazardous materials most frequently shipped
			 through those communities on an annual basis to help assist those communities
			 in their emergency management planning.
		6.Reports
			(a)Reports by the
			 Inspector GeneralNot later than 30 days after the date of
			 enactment of this Act, the Inspector General of the Department of
			 Transportation shall submit to the Secretary of Transportation and the
			 Administrator of the Federal Railroad Administration a report containing the
			 following:
				(1)A
			 list of each statutory mandate regarding railroad safety that has not been
			 implemented.
				(2)A
			 list of each open safety recommendation made by the National Transportation
			 Safety Board or the Inspector General regarding railroad safety.
				(b)Reports by the
			 Secretary
				(1)Statutory
			 mandatesNot later than 90 days after the date of enactment of
			 this Act, and every 180 days thereafter until each of the mandates referred to
			 in subsection (a)(1) has been implemented, the Secretary shall transmit to the
			 Committee on Transportation and Infrastructure and the Committee on Energy and
			 Commerce of the House of Representatives and the Committee on Commerce,
			 Science, and Transportation of the Senate a report on the specific actions
			 taken to implement such mandates.
				(2)NTSB and
			 Inspector General recommendationsNot later than January 1 of
			 each year, the Secretary shall transmit to the Committee on Transportation and
			 Infrastructure and the Committee on Energy and Commerce of the House of
			 Representatives and the Committee on Commerce, Science, and Transportation of
			 the Senate a report containing the recommendations referred to in section 2 of
			 this Act and subsection (a)(2) of this section and a copy of the Department of
			 Transportation response to each such recommendation.
				
